Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With reference to Applicant’s fig. 1:

    PNG
    media_image1.png
    134
    147
    media_image1.png
    Greyscale

The claimed lighting unit carries and imaging device using the reflective markers to determine the lighting unit position. 
Russell discloses a similar technique using an integrated imaging device, which can include a lighting unit:

    PNG
    media_image2.png
    361
    554
    media_image2.png
    Greyscale

However, Russell does not suggest determination of the lighting unit’s position in the environment because the lighting unit points upwards.
Similar reasons are applicable to Mack (See Fig. 1):

    PNG
    media_image3.png
    645
    762
    media_image3.png
    Greyscale

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 





/RYAN M GRAY/Primary Examiner, Art Unit 2611